Citation Nr: 1106749	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disorder, to include degenerative disc disease. 
 
2.  Entitlement to service connection for residuals of neck 
injury, to include loss of use of the arms.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 
1977. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a May 2006 rating 
decision of the VA Regional Office (RO) and Healthcare System in 
Fort Harrison, Montana that declined to reopen the claim of 
entitlement to service connection for a back disorder and denied 
service connection for residuals of neck injury, to include loss 
of use of the arms.  The Veteran's claims have since been 
serviced by the Seattle, Washington RO.

In his substantive appeal received in June 2007, the Veteran 
raises the issue of entitlement to service connection for a head 
injury.  Also, in correspondence dated and received in February 
2010, the appellant appears to claim a total disability rating 
based on unemployability due to service-connected disability.  
These matters are referred to the RO for appropriate 
consideration. 

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition 
of the issues on appeal.

The record reflects that the Veteran was scheduled for a VA 
Travel Board hearing in May 2008.  An April 2008 copy of 
notification of the hearing for the file annotates that he was a 
"no show" for the May 15, 2008 hearing appointment.  However, 
subsequently filed in the claims folder was a Report of Contact 
dated May 12, 2008 indicating that the Veteran had called on that 
date and stated that he was unable to appear for the May 15th 
hearing.  He requested that the hearing be rescheduled for July 
of that year as he had moved to Fairbanks, Alaska.  At that time, 
the Veteran notified VA of a new address in Fairbanks, Alaska.  

The Board observes that the record does not contain any letter or 
documentation indicating that the Veteran's request was honored.  
This request must be addressed prior to further consideration and 
adjudication of the claims on appeal.  The RO should thus contact 
the Veteran by letter and schedule a Travel Board hearing. See 38 
U.S.C.A. § 7107 (West 2002 & West 2010); 38 C.F.R. §§ 20.703, 
20.704 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter at his 
most recent address of record and schedule 
a Travel Board hearing.  

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If a 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


